DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on August 31, 2020, were received. Claims 1, 3-6 and 18 have been amended. Claim 2 has been cancelled. Claims 10-17 and 19 have been previously withdrawn from consideration but are rejoined in this office action. Claim 20 has been added as new. Therefore, Claims 1 and 3-20 are pending in this office action. 

3.	The Petition Decision dated December 3, 2020, has been reviewed and Species II (Claims 10-17 and 19) has been joined in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 2, 2020.

Information Disclosure Statement
5.	Information disclosure statement (IDS), submitted October 13, 2020, has been received and considered by the examiner. 

Claim Objections
6.	The objection to Claim 18 has been overcome based on the amendment to the claim.
Claim Rejections - 35 USC § 102
7. 	The rejection of Claims 1-4, 6-9 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Tatebayashi et al. (US 2005/0221173 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 of the Remarks dated August 13, 2020.

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 5-7, 9-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0221925 A1).
With regard to Claim 1, Kim et al. disclose in Figure 1, a power storage device (100) comprising: a case, including outer cap (120) and outer can (110); an electrode body (130) located in the case (120, 110), the electrode body (130) comprising a positive electrode (131), a negative electrode (132), and a separator (135) located between the positive (131) and negative electrodes (132) (paragraphs 0040, 0045), the electrode body (130) having opposed first and second principal surfaces and at least one tape, called a binding tape (140), which extends between the first and second principal surfaces to integrate the positive electrode (131), the negative electrode (132) and the separator (135) together, edges of the at least one tape (140) defining a recessed portion in the first principal surface, the recess being defined by the region or 

    PNG
    media_image1.png
    678
    942
    media_image1.png
    Greyscale


With regard to Claim 5, Kim et al. disclose in Figure 1, wherein the recessed portion is formed in a central portion of the first principal surface of the electrode body (130) in a width direction of the case (paragraphs 0050, 0056; See Figures and annotated figure above).

With regard to Claim 7, Kim et al. disclose wherein the case (120, 110) is an electrical conductor (paragraph 0042).
With regard to Claim 9, Kim et al. disclose wherein the electrolyte impregnates the electrode body (130) (paragraph 0042). 
With regard to Claim 10, Kim et al. disclose in Figure 1, a power storage device (100) comprising: a case, including outer cap (120) and outer can (110); an electrode body (130) located in the case (120, 110), the electrode body (130) located in the case (120, 110), the electrode body (130) comprising a plurality of positive electrode (131), negative electrode pairs (132) and a separator (135) located between each positive electrode (131), negative electrode pair (132), a principal surface of the electrode body (130) being connected to an inner surface of the case (120, 110) either through a conducting polymer film (150) or an insulating seal (160) (paragraphs 0040-0058); and an electrolyte located in the case and contacting the electrode body (130) (paragraph 0042). 
With regard to Claim 11, Kim et al. further disclose in Figures 2 and 4, a tape, called a binding tape (140), which contacts a plurality of the separators (135) (paragraphs 0040-0050). 
With regard to Claim 12, Kim et al. disclose in Figures 2 and 4, wherein the tape (140) is a first tape and contacts respective first edges of the separators (135) and 
With regard to Claim 13, Kim et al. disclose in Figures 2 and 4, wherein each of the first edges are on a first lateral side of the electrode body (130) and each of the second edges are on a second lateral side of the electrode body (130) opposite to the first lateral side (paragraph 0050). 
With regard to Claim 14, Kim et al. disclose in Figure 1, wherein the electrode body (130) and the inner surface of the case (120) are bonded together by a bonding layer (150) (paragraph 0056). 
With regard to Claim 17, Kim et al. disclose in Figures 1 and 5, wherein the bonding layer (150) does not have corners in plane view (paragraphs 0056-0058; See Figures). 
With regard to Claim 18, Kim et al. disclose wherein the case (120, 110) is an electrical conductor (paragraph 0042).
With regard to Claim 20, Kim et al. disclose in Figure 1, wherein the bonding layer (150) fixes the electrode body (130) to the inner surface of the case (120) in such a manner that the electrode body (130) is not free to move laterally relative to the case, or secures a more stable contact (paragraph 0056).  The recitation, “fixes the electrode body to the inner surface of the case in such a manner that the electrode body is not free to move laterally relative to the case”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not .

Claim Rejections - 35 USC § 103
10. 	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Tatebayashi et al. (US 2005/0221173 A1), as applied to Claims 1-4, 6-9 and 18, has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 of the Remarks dated August 13, 2020.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 3-4, 8, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0221925 A1), as applied to Claims 1, 5-7, 9-14, 17-18 and 20 above, and in further view of Tatebayashi et al. (US 2005/0221173 A1).
With regard to Claim 3, Kim et al. disclose the power storage device in paragraph 9 above, but do not specifically disclose wherein: the positive and negative electrodes contain a resin binder; and the bonding layer contains the same resin binder as the positive and negative electrodes. 
Tatebayashi et al. disclose in Figures 1-8, a power storage device comprising: a case (6); an electrode body located in the case (6), the electrode body comprising a positive electrode (3), a negative electrode (4), and a separator (5) located between the positive electrode (3) and negative electrode (4), a principal surface of the electrode body being connected to an inner surface of the case (6) via a thermally shrinkable resin tape (7); and an electrolyte located in the case (6) and contacting the electrode body (paragraph 0133).  Tatebayashi et al. disclose wherein the positive electrode (3) and negative electrode (4) contain a resin binder (paragraphs 0104, 0116); and the bonding layer (7) contains the same resin binder as the positive electrode (3) and negative electrode (4) (paragraph 0082). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use positive electrodes, negative electrodes and a bonding layer having the same resin binder in the power 
With regard to Claim 4, Kim et al. disclose the power storage device in paragraph 9 above, including wherein a surface of the negative electrode (132) defines the recessed portion in the first principal surface and is in contact with the bonding layer (150) (paragraph 0057; See Figure 5).  Kim et al. do not specifically disclose wherein the resin binder contained in the negative electrode and the bonding layer both contain SBR.
Tatebayashi et al. disclose in Figures 1-8, wherein an electrode located on the electrode body on an innermost surface side of the case (6) is a negative electrode (4) which is in contact with the bonding layer (7) (paragraph 0133); and the binder contained in the negative electrode (4) and the bonding layer both contain SBR (paragraphs 0082, 0104). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use SBR as the resin binder contained in the negative electrode and the bonding layer in the power storage device of Kim et al., because Tatebayashi et al. teach that the coefficient of thermal expansion will be the same and allow for smaller shearing stress and tensile stress (paragraph 0092). 
With regard to Claim 8, Kim et al. disclose the power storage device in paragraph 9 above, including a cathode active material such as lithium cobalt oxide and an anode active material such as graphite (paragraphs 0047-0048), but do not specifically disclose wherein a surface of the separator is covered with a ceramic coating layer. 
Tatebayashi et al. disclose in Figures 1-8, wherein a surface of the separator (5) is covered with a ceramic coating layer which is part of the oxide materials present in the positive electrode active material and the negative electrode active material (paragraphs 0098-00100, 0110-0111). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include a ceramic coating 
With regard to Claim 15, Kim et al. disclose the power storage device in paragraph 9 above, but do not specifically disclose wherein: the positive and negative electrodes contain a resin binder; and the bonding layer contains the same resin binder as the positive and negative electrodes. 
Tatebayashi et al. disclose in Figures 1-8, a power storage device comprising: a case (6); an electrode body located in the case (6), the electrode body comprising a positive electrode (3), a negative electrode (4), and a separator (5) located between the positive electrode (3) and negative electrode (4), a principal surface of the electrode body being connected to an inner surface of the case (6) via a thermally shrinkable resin tape (7); and an electrolyte located in the case (6) and contacting the electrode body (paragraph 0133).  Tatebayashi et al. disclose wherein the positive electrode (3) and negative electrode (4) contain a resin binder (paragraphs 0104, 0116); and the bonding layer (7) contains the same resin binder as the positive electrode (3) and negative electrode (4) (paragraph 0082). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use positive electrodes, negative electrodes and a bonding layer having the same resin binder in the power storage device of Kim et al., because Tatebayashi et al. teach that the coefficient of thermal expansion will be the same and allow for smaller shearing stress and tensile stress (paragraph 0092). 
With regard to Claim 16, Kim et al. disclose the power storage device in paragraph 9 above, including wherein an electrode located on the electrode body (130) on an innermost surface side of the case (120) is a negative electrode (132) which is in contact with the bonding layer (150) (paragraph 0057; See Figure 5).  Kim et al. do not specifically disclose wherein the binder contained in the negative electrodes and the bonding layer both contain SBR.
Tatebayashi et al. disclose in Figures 1-8, wherein an electrode located on the electrode body on an innermost surface side of the case (6) is a negative electrode (4) which is in contact with the bonding layer (7) (paragraph 0133); and the binder contained in the negative electrode (4) and the bonding layer both contain SBR (paragraphs 0082, 0104). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use SBR as the resin binder contained in the negative electrode and the bonding layer in the power storage device of Kim et al., because Tatebayashi et al. teach that the coefficient of thermal expansion will be the same and allow for smaller shearing stress and tensile stress (paragraph 0092). 
With regard to Claim 19, Kim et al. disclose the power storage device in paragraph 9 above, including a cathode active material such as lithium cobalt oxide and an anode active material such as graphite (paragraphs 0047-0048), but do not specifically disclose wherein a surface of the separator is covered with a ceramic coating layer. 
Tatebayashi et al. disclose in Figures 1-8, wherein a surface of the separator (5) is covered with a ceramic coating layer which is part of the oxide materials present in the positive electrode active material and the negative electrode active material (paragraphs 0098-00100, 0110-0111). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include a ceramic coating layer on the surface of the separator in the power storage device of Kim et al., because Tatebayashi et al. teach that the ceramic materials can easily absorb and release ions and make it possible to obtain high electric voltages (paragraphs 0098, 0113).

Response to Arguments
14.	Applicant’s arguments, see pages 5-6, filed August 31, 2020, with respect to the rejection(s) of Claims 1-4, 6-9 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Tatebayashi et al. (US 2005/0221173 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2015/0221925 A1).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725